Citation Nr: 0910397	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to 
November 1951.  The Veteran died in February 2007.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2007 determinations of the No. 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In July 2008, the appellant testified before the undersigned 
Acting Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is of record and has been reviewed.  
During the hearing, the appellant submitted additional 
evidence along with a waiver of initial RO consideration.

In September 2008, the Board denied entitlement to DIC 
benefits, pursuant to 38 U.S.C.A. § 1318, and remanded the 
issues of entitlement to service connection for the cause of 
the Veteran's death, and entitlement to service-connected 
burial benefits for further development.


FINDINGS OF FACT

1.  An amended certificate of death issued in March 2007 
shows that the Veteran died in February 2007; the immediate 
cause of death was congestive heart failure, due to, or as a 
consequence of, aortic stenosis.  Another significant 
condition that contributed to his death, but not resulting in 
the underlying cause of death, was asbestosis. 

2.  At the time of his death, the Veteran was service-
connected for asbestos-related lung disease, and residuals of 
fracture of the left humerus, both rated separately at 60 
percent, for a combined evaluation of 80 percent, effective 
May 13, 1998, and a total disability rating based on 
individual unemployability from January 27, 1999.

3.  Cardiovascular disease, to include aortic stenosis and 
congestive heart failure, was not present during the 
Veteran's military service; arteriosclerosis may not be 
presumed to have been incurred therein; and the preponderance 
of the evidence is against a finding that the Veteran's cause 
of death is related to his service.

4.  The Veteran's service-connected disabilities, to include 
asbestos-related lung disease, did not cause his death or 
contribute materially or substantially to the cause of his 
death.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to 
service, did not cause or contribute substantially or 
materially to the cause of the Veteran's death.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2008).

2.  The criteria for entitlement to burial benefits based 
upon a service-connected death are not met.  38 U.S.C.A. § 
2307 (West 2002); 38 C.F.R. §§ 3.312, 3.1600, 3.1601 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the context of a claim for dependency and indemnity (DIC) 
benefits, § 5103(a) notice must include: (1) a statement of 
the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2007 and January 2009 that 
addressed the notice elements.  The letters informed her of 
what evidence was required to substantiate the claim and of 
her and VA's respective duties for obtaining evidence.  
Further, the January 2009 letter specifically provided an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition and based on a condition not yet service-
connected.  The letter also includes notification of the 
conditions for which the Veteran was service-connected at the 
time of his death.  Hupp, 21 Vet. App. at 352-53.  [The 
timing defect of the January 2009 letter was cured by the 
RO's subsequent re-adjudication of the issues remaining on 
appeal and issuance of a supplemental statement of the case 
in February 2009.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).]  

In light of the Board's denial of the appellant's service 
connection claim for the cause of the Veteran's death and 
claim for service connected burial benefits, no additional 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Next, VA has a duty to assist the claimant in the development 
of the claim. This duty includes assisting him, or her, in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and that appellate review may, therefore, 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims folder contains 
the Veteran's service treatment records, VA medical evidence, 
private medical evidence, internet articles, archived Board 
decisions, and the appellant's contentions.  In February 
2009, the appellant indicated that she had no additional 
information or evidence to submit, and requested that the 
case be returned to the Board for further appellate 
consideration.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
necessary for a fair adjudication of the remaining issues 
that has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the issues.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

A.  Legal Criteria

According to applicable laws and regulations, service 
connection for the cause of a Veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2008).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2008).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown. 38 C.F.R. § 3.312(c) (2008).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2008).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2008).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§   1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008). However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  In addition, service 
connection for certain diseases, such as a cardiovascular-
renal disease, may be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

B.  Analysis

A certificate of death issued in February 2007 indicates that 
the Veteran died in February 2007 and that the immediate 
cause of death was aortic stenosis.  An amended death 
certificate issued in March 2007 also shows that the Veteran 
died in February 2007, but lists congestive heart failure as 
the immediate cause of death, due to or as a consequence of 
aortic stenosis.  Another significant condition that 
contributed to his death but not resulting in the underlying 
cause of death was asbestosis. 

At the time of his death, the Veteran was service-connected 
for asbestos-related lung disease, and residuals of fracture 
of the left humerus, both rated separately at 60 percent, for 
a combined evaluation of 80 percent, effective May 13, 1998, 
and a total disability rating based on individual 
unemployability from January 27, 1999.

The appellant now seeks service connection for the cause of 
the Veteran's death.  On review, however, the Board finds 
that service connection for the cause of the Veteran's death 
is not warranted.  Initially, the Board notes that the 
appellant has not asserted nor does the evidence show that 
the Veteran's cardiovascular disability (aortic stenosis and 
subsequent congestive heart failure) is related to service.  
Service treatment records are negative for any treatment for, 
or diagnosis of, a cardiovascular disease or heart problems, 
and there is no evidence of cardiovascular disability until 
many years following separation from service.  38 C.F.R. §§ 
3.307, 3.309 (2008).

According to an April 2007 statement, the appellant indicated 
that the Veteran experienced serious respiratory problems 
beginning in the late 1980's.  She essentially asserts that 
the Veteran's service-connected asbestos-related lung disease 
caused the Veteran's death.  She is competent to testify as 
to any observations she made about the Veteran or even 
statements that the Veteran may have told them.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, she is not competent to offer opinions on a medical 
diagnosis or causation, including the cause of the Veteran's 
death.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In support of her claim, the appellant submitted internet 
medical treatise articles regarding the symptoms, treatment, 
and complications of asbestosis and chronic obstructive 
pulmonary disease.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the medical 
treatise evidence which has been submitted by the appellant 
is general in nature and does not specifically relate to the 
facts and circumstances surrounding this particular case.  
Likewise, the copies of prior Board decisions submitted by 
the appellant are not pertinent to the specific facts of this 
case and are therefore not probative as to whether the cause 
of the Veteran's death is related to his military service.  

The appellant also submitted correspondence from two private 
physicians.  In this regard, according to correspondence 
dated in January 2008, Dr. A.E.S. stated that "[y]ou will 
find in my impressions the suggestion that the patient could 
have asbestos lung disease of significance as he carried this 
diagnosis.  The patient had multiple other troubles but I was 
concerned that the patient might have a replacement disease 
in his lungs which could be secondary to asbestos."  

Moreover, the record contains a February 2008 letter from Dr. 
J.G.G., a pulmonary physician.  Dr. J.G.G. indicates that the 
Veteran was seen for shortness of breath in March 2001 and 
noted that the "[p]atient had significant asbestosis 
exposure by history between 194-1946 while working in the 
boiler room of a destroyer in the South Pacific.  His chest 
x-ray reveals bilateral infiltrates.  He has history of 
significant cigarette abuse associated with emphysema.  There 
was a history of aortic stenosis, coronary artery disease 
status post angioplasty and coronary artery stent placement.  
It was also felt he may have had ischemic cardiomyopathy, 
mild.  Other problems included hypertension and bronchial 
washing for atypical tuberculosis.  He also had anemia.  
Patient therefore had a significant complicated history as to 
the cause of his shortness of breath.  There is no doubt he 
had asbestos exposure by history.  The degree that that 
played in his illness when I saw him is therefore difficult 
to discern.  The last time I saw him was in October 2001."

It is undisputed that the Veteran was diagnosed with 
asbestos-related lung disease and was service-connected for 
such disability during his lifetime.  The dispositive issue 
in this case is whether the Veteran's asbestos related lung 
disease contributed materially and substantially to his 
death.  Thus, while the statements provided by Dr. A.E.S. and 
Dr. J.G.G. discuss the Veteran's history of asbestos exposure 
and respiratory problems, they do not discuss the likelihood 
that the Veteran's asbestos related lung disease contributed 
materially or substantially to cause the Veteran's death; 
therefore, the statements provided by Dr. A.E.S. and Dr. 
J.G.G are not accorded any probative weight as to the issue 
currently on appeal.  

The Board finds highly probative an opinion provided by a VA 
physician in August 2007.  The physician was asked to review 
the claims folder and provide an opinion regarding the 
likelihood that the Veteran's asbestos-related lung disease 
caused his death.  According to an August 2007 opinion, the 
VA examiner stated that the Veteran's death is clearly 
related to congestive heart failure due to severe aortic 
stenosis, as opposed to his service-connected asbestos lung 
disease.  The examiner acknowledged that the Veteran had 
moderate or modest pulmonary asbestosis, and severe chronic 
obstructive pulmonary disease, which would undoubtedly be 
aggravated by the chronic obstructive pulmonary disease.  
However, the examiner noted that the Veteran's asbestosis 
would be expected to cause a restrictive, rather than 
obstructive-type lung disease due to pleural and interstitial 
thickening.  The examiner concluded that it is unlikely that 
the chronic obstructive pulmonary disorder was related to his 
asbestosis, and that it is unlikely that the Veteran's 
asbestosis of the degree described (moderate or modest) was a 
factor in his death from congestive heart failure.  

The record does not contain a medical opinion favorable to 
the appellant's claim.  The evidence also does not show that 
the Veteran's service-connected residuals of fractured left 
humerus are in any way related to his death.  

In sum, the objective evidence clearly establishes that the 
immediate cause of the Veteran's death was congestive heart 
failure, due to, or as a consequence of, aortic stenosis, and 
is not related to his period of active military service.  The 
medical evidence of record also shows that the Veteran's 
service-connected asbestos-related lung disease did not 
contribute materially or substantially to the cause of his 
death.  The Board sympathizes with the appellant; however, as 
the preponderance of the evidence is against her claim, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).  Therefore, it must be 
denied.

III.  Service-Connected Burial Benefits

For the purposes of burial benefits, if a Veteran dies as a 
result of a service-connected disability or disabilities, an 
amount may be paid toward the Veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610.

Since the Board has concluded that the Veteran's death was 
not the result of a service-connected disability, entitlement 
to burial benefits must be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to service-connected burial benefits is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


